Title: To Thomas Jefferson from Arthur S. Brockenbrough, 7 March 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
March 7th 22
Giacomo Raggi has worked, within six weeks of the time specified by contract including the lost time in going to Philadelphia, we have no more caps or bases to work,  therefore I beg leave to suggest the propriety of discharging him at once, he is not disposed I find to give up a single day of his time, his work will not pay his board & extra expences, or I would employ him in cuting steps, not having any stone at this time on hand he would necessarily loose some time.—If you think proper to discharge him at this time what arrangement can be made for his passage money? and expences to some port to go from—I suppose some Gentleman of your acquaintance either in Philadelphia or New York would engage a passage for him and draw on us for the amount of it—.Mr Cabell desired me to make his respects to you & inform you he would write you from Williamsburg as soon as he got there he left Richd on Sunday lastI am Sir most respectfully your Obt SevtA. S. Brockenbrough